Case 3:18-cv-00975-TAD-KLH Document 8 Filed 11/14/18 Page 1 of 2 PageID #: 42



                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE WESTERN DISTRICT OF LOUISIANA

                                     MONROE DIVISION



CHRISTOPHER PIEROT,                          )        CIVIL ACTION NO. 3:18-CV-00975
                                             )
                      Plaintiff,             )
                                             )
       v.                                    )
                                             )
GILEAD SCIENCES, INC.,                       )
                                             )
                      Defendant.             )
                                             )



   CORPORATE DISCLOSURE STATEMENT PURSUANT TO FEDERAL RULE 7.1

       Defendant, Gilead Sciences, Inc., submits its disclosure statement pursuant to the Federal

Rules of Civil Procedure, Rule 7.1 and states that:

       1.      Gilead Sciences, Inc. has no parent corporation, and there is no publicly held

               corporation that owns 10% or more of its stock.



               Respectfully submitted this 14th day of November, 2018.


                                             IRWIN FRITCHIE URQUHART & MOORE LLC

                                      BY:     /s/ Carlos A. Benach

                                             TIMOTHY F. DANIELS (La. Bar No. 16878)
                                             CARLOS A. BENACH (La. Bar No. 36797)
                                             JOSHUA E. ANDERSON (Ca. Bar No. 211320)
                                             400 Poydras Street, Suite 2700
                                             New Orleans, Louisiana 70130
                                             Telephone: (504) 310-2100
                                             Facsimile: (504) 310-2101
                                             Attorneys for Defendant Gilead Sciences, Inc.
Case 3:18-cv-00975-TAD-KLH Document 8 Filed 11/14/18 Page 2 of 2 PageID #: 43



                                CERTIFICATE OF SERVICE



        I hereby certify that a copy of the above and foregoing notice was served electronically
on all counsel of record using the CM/ECF system this 14th day of November, 2018.


                                             /s/ Carlos A. Benach




                                                2
